 


110 HR 7261 IH: Blue Ridge Parkway and Town of Blowing Rock Land Exchange Act of 2008
U.S. House of Representatives
2008-10-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 7261 
IN THE HOUSE OF REPRESENTATIVES 
 
October 3, 2008 
Ms. Foxx introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To authorize a land exchange to acquire lands for the Blue Ridge Parkway from the Town of Blowing Rock, North Carolina, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Blue Ridge Parkway and Town of Blowing Rock Land Exchange Act of 2008. 
2.DefinitionsIn this Act: 
(1)SecretaryThe term Secretary means the Secretary of the Interior. 
(2)TownThe term Town means the Town of Blowing Rock in the State of North Carolina. 
(3)MapThe term map means the National Park Service map entitled ____, numbered ___, and dated ____. 
(4)ExchangeThe term exchange means the exchange of land authorized by section 3(a). 
3.Land exchange 
(a)In generalSubject to subsection (d), the Secretary may exchange approximately 20 acres of land within the boundary of the Blue Ridge Parkway that are generally depicted on the map as Blowing Rock Reservoir, for approximately 192 acres of land owned by the Town that are generally depicted on the map as Town of Blowing Rock Exchange Lands. 
(b)Map availabilityThe map shall be on file and available for public inspection in the appropriate offices of the National Park Service. 
(c)TimingThe Secretary shall seek to complete the land exchange not later than two years after the date of enactment of this Act. 
(d)Applicable laws; terms and conditionsThe exchange shall be subject to— 
(1)laws, regulations, and policies applicable to exchanges of land administered by the National Park Service, including those concerning land appraisals, equalization of values, and environmental compliance; and 
(2)such terms and conditions as the Secretary considers appropriate. 
(e)Boundary adjustmentUpon completion of the exchange, the Secretary shall adjust the boundary of the Blue Ridge Parkway to reflect the exchanged lands. 
(f)AdministrationLands acquired by the Secretary through the exchange shall be administered as part of the Blue Ridge Parkway in accordance with all applicable laws and regulations. 
(g)Future disposition of propertyIf the Town desires to dispose of the reservoir property that is the subject of the exchange, the Secretary shall have the right of first refusal to acquire the property for the Blue Ridge Parkway. 
 
